Exhibit 23.4 CONSENT OF INDEPENDENT RESERVOIR ENGINEERS We hereby consent to the incorporation by referencein the Registration Statements on Form S-1 of Storm Cat Energy Corporationof the information derived fromour reports evaluating Storm Cat's petroleum and natural gas reserves, as of December 31, 2006, included in and incorporated by reference in the Annual Report on Form 10-K for the year ended December 31, 2006 of Storm Cat and its subsidiaries each as filed with the U.S. Securitiesand Exchange Commission. NETHERLAND, SEWELL & ASSOCIATES, INC. /s/ Frederic D. Sewell, P.E. By: Frederic D. Sewell, P.E. Chairman and Chief Executive Officer Dallas, Texas January 23, 2008
